Citation Nr: 0925346	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  04-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1951 to 
February 1954.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision.

In September 2006, the Board partially granted the Veteran's 
claim of entitlement to a rating in excess of 10 percent for 
a right knee disability, awarding a 10 percent rating in 
acknowledgement of the arthritis in the Veteran's right knee.  
The Veteran appealed the Boards decision, and it was 
subsequently vacated in total by a January 2009 order from 
the Court of Appeals for Veterans Claims (Court) (following a 
joint motion for remand) and remanded to the Board for action 
consistent with the joint motion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A premise of the joint motion for remand was that the Board, 
and by extension the RO, had failed to sufficiently consider 
the Veteran's complaints of flare-ups in his right knee, and 
any resultant impairment caused by these flare-ups.  It was 
also implied that the March 2007 VA examination was 
inadequate in that it did not adequately address any 
additional impairment caused by flare-ups.  Similarly, while 
the Veteran underwent an additional VA examination in 
February 2008, at which it was noted that there was objective 
evidence of pain following repetitive motion, there was no 
indication of how, if at all, this pain limited the Veteran 
or at what point this pain began.  As such, an additional 
examination is necessary.  

In addition, the joint motion evidently considered the range 
of motion findings set out in the 2007 VA examination report, 
to be confusing.  Complete, accurate findings in this regard 
are necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain VA treatment records from March 
2008 to the present.

2.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, frequency and severity of his 
service-connected right knee disability.  
The claims folder should be made available 
to and reviewed by the examiner, whose 
opinions set out in the report should be 
accompanied by a complete rationale.    

The examiner should conduct any tests 
he/she deems appropriate, and should 
expressly determine in degrees the range 
of motion in the Veteran's right knee.  

The examiner should also address the 
comment in the March 2007 VA examination 
report which indicated that the Veteran 
had pain on extension of his right knee at 
45 degrees; and indicate whether this 
notation appears accurate in light of the 
other findings from that examination; and 
the Veteran's relevant history.  

The examination report should also fully 
describe any pain, weakness, excess 
fatigability, and incoordination present 
in the right knee; and to the fullest 
extent possible, 
the examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.  

The examiner should also address, to the 
fullest extent possible, the degree of 
limitation, if any, caused by periods of 
flare-ups of the right knee.

Lastly, the examiner should indicate 
whether, and to what extent, the Veteran 
has any instability in his right knee.  

3.  Thereafter, readjudicate the Veteran's 
claim for an increased rating of the right 
knee (arthritis and instability).  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



